Title: To George Washington from William Deakins, Jr., 18 November 1790
From: Deakins, William Jr.
To: Washington, George

 

Sir
Geo. Town [Md.] Novr 18th 1790

I saw my Brother a few days ago & he tells me he will have the Platts for the Situation’s above Lodged in my hands by Monday Next, to be delivered on your way through this place, I will also have another platt of our Situation with the Streets of Geo. Town & its Additions Laid down for your Information.
If the Second proposition of the proprietors, should be prefered, that is for them to retain every third Lott in the Federal Town—You may Extend the Limits to 3,000 A[cre]s. I am with every Sentiment of Respect & Esteem Your Obt Servt

Will. Deakins Junr

